DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Interpretation
This application includes one or more claim limitations that use a nonce term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sub-sliding mechanism” in claim 5 and “a limiting member” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0041123).
	Per claim 1, Lee teaches a rotatable storage rack, comprising a drawer (100), a storage rack body (310) for slidingly receiving the drawer, and a sliding assembly (110 and 330) disposed between the drawer and the storage rack body; wherein the sliding assembly comprises a curved slide rail (110) and a first pulley (330) moving along the curved slide rail, the curved slide rail (110) comprises a horizontal section (see annotated figure of figure 4A of Lee) and a bent section (see annotated figure of figure 4A of Lee), and the bent section is tangent to the horizontal section and arranged at an angle (see figure 4A of Lee); when the first pulley moves along the horizontal section, the drawer is pulled out (the first pulley moves along the entire section when the drawer is pulled out); when the first pulley moves along the bent section, the drawer rotates downward (see figure 5C and 5D).

    PNG
    media_image1.png
    596
    774
    media_image1.png
    Greyscale


Per claim 2, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee teaches  wherein the curved slide rail is disposed near a top of the drawer (see figure 4A), the sliding assembly further comprises a second slide rail (350) disposed away from the top of the drawer and a second pulley (130)  moving along the second slide rail, the second slide rail extends from a start point (right end of 350 as shown in figure 4B) to an end point (left end of 350 as shown in figure 4B) in a horizontal direction, and the bent section is configured as a circular arc with the end point of the second slide rail as a center of a circle and with a vertical distance from the horizontal section to the second slide rail as a radius (see figure 5D).
	Per claim 10, Lee teaches a refrigerator (para. 0013) comprising the rotatable storage rack according to claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee (US 2019/0041123) in view of Osbar et al. (US 2017/0241699).
	Per claim 3, Lee meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Lee fails to explicitly teach wherein a latch structure comprising a male portion and a female portion, the male portion is provided on one of the drawer and the storage rack body, the female portion is disposed on the other of the drawer and the storage rack body, and the male portion and the female portion cooperate with each other unlockably.
	However, Osbar teaches a domestic refrigerator wherein a latch structure comprising a male portion (19) and a female portion (20), the male portion (19) is provided a drawer, the female portion (20) is disposed on a storage rack body (4), and the male portion and the female portion cooperate with each other unlockably (para. 0034-0035) for locking the drawer in a closed position (para. 0033).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a latch structure comprising a male portion (19) and a female portion (20), the male portion (19) is provided a drawer, the female portion (20) is disposed on a storage rack body (4), and the male portion and the female portion cooperate with each other unlockably, as taught by Osbar in the invention of Lee, in order to advantageously lock the drawer in a closed position (para. 0033), thereby preventing the door from opening and inhibiting thermal loss.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee (US 2019/0041123) in view of Kallus et al. (US EP0779484).
	Per claim 9, Lee teaches the rotatable storage rack according to claim 1 but fails to explicitly teach a refrigerator door comprising the rotatable storage rack.  However, Kallus teaches a refrigerator door (4) comprising a rotatable storage rack (6) for allowing a user to easily access items (pg. 1, second to last para. of Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refrigerator door comprising a rotatable storage rack, as taught by Kallus in the invention of Lee, in order to advantageously allow a user to easily access items (pg. 1, second to last para. of Translation).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang (US 9,285,160) teaches a rotatable storage rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763